Citation Nr: 1333927	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-36 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder other than tinea versicolor, to include chloracne, including as due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to November 1970, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO granted the Veteran service connection for PTSD, assigning an initial 30 percent disability rating, and denied service connection for a skin disorder other than tinea versicolor.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for chloracne specifically, the Board notes that the Veteran has been diagnosed with multiple skin disorders, including tinea versicolor, dermatitis, and chloracne.  The Board further notes that the Veteran has already been awarded service connection for tinea versicolor, a decision that is not currently on appeal.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any skin disorder other than tinea versicolor, to include chloracne.  See Clemons, 23 Vet. App. 1 (2009).

As the appeal of the Veteran's claim for an initial rating in excess of 30 percent for PTSD emanates from his disagreement with the initial rating assigned, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

On his September 2009 VA Form 9, the Veteran requested a Board hearing.  See 38 C.F.R. § 20.704(b) (2013).  However, the Veteran's representative informed VA in July 2013 that he wished to withdraw his request for a hearing.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDING OF FACT

For the entirety of the appellate period, the Veteran's PTSD has been manifested by flattened affect, disturbances of motivation and mood, nightmares, irritability, isolation, and difficulty in establishing and maintaining effective relationships that approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished.

In this respect, through September 2005 and January 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate the claim decided herein.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the September 2005 and January 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2005 and January 2008 notice letters.  

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the September 2005 and January 2008 notice letters.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for a higher initial rating falls within this pattern.  Thus, no additional VCAA notice was required with respect to the claim decided herein.  Furthermore, as to the initial rating claim, the Board finds the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman, supra.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran underwent VA examination in December 2005, April 2008, and July 2013; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full psychological examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

In addition, records of the Veteran's VA medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim decided herein that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

In the July 2008 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Under the General Rating Formula For Mental Disorders, to include anxiety and depressive disorders and PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

The relevant medical evidence of record consists of the Veteran's ongoing treatment with VA treatment providers, as well as report of VA psychological examinations conducted in December 2005, April 2008, and July 2013.  Report of the December 2005 examination reflects that the Veteran reported having worked in the same job for over 30 years and having been married to the same woman for over 30 years.  He stated that he had a good relationship with his wife and children.  He reported that he dealt with his psychiatric problems by focusing on his work and family.  He stated that he was in treatment and had seen some improvement but continued to experience nightmares of his time in Vietnam.  He also reported frequent intrusive memories and flashbacks and stated that he avoided news of war to avoid triggering such flashbacks.  The examiner noted that the Veteran had a group of friends, also Veterans, with whom he socialized and often went golfing.  However, he reported experiencing some interpersonal conflict at work as well as trouble sleeping, hypervigilance, and irritability.  The Veteran also complained that he had trouble concentrating and would lose interest and patience with tasks.  He denied any suicidal or homicidal ideation.  Psychiatric examination revealed a euthymic mood, with unremarkable thought processes and content and no evidence of delusions.  The examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 57.  The examiner found that the symptoms of PTSD have adversely affected the Veteran's psychosocial functioning and quality of life but noted that he had good social support from friends and family.  
 
Report of the April 2008 VA examination reflects that the Veteran complained of experiencing nightmares two to three times per week that interrupted his sleep and caused fatigue.  He also reported daily intrusive memories and difficulty with concentration.  He reported having a good relationship with his family, including his wife of 37 years, his children, and his grandchildren, and he denied suicidal or homicidal ideation.  He stated that he had ongoing conflicts with his supervisor at work but had maintained the same job for many years.  He reported that he enjoyed spending time alone but had a few close friends as well.  He further stated that he experienced irritability and agitation and had a short temper, leading to anger outbursts both at work and at home.  His mood was euthymic, and his thought processes and content were unremarkable.  No delusions or hallucinations were noted.  The Veteran reported feeling "pretty happy most of the time," although he reported having occasional crying spells.  The examiner noted that the Veteran was hypervigilant and avoidant of discussions or news of war.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 58.

Following a Board remand, the Veteran was again provided a VA examination in July 2013.  At that time, the examiner diagnosed the Veteran with PTSD and assigned the Veteran a GAF score of 58.  The Veteran reported having been married to his wife for over 40 years and having a good relationship with his family.  He also reported playing golf with a small group of friends who are also veterans.  The Veteran complained of anger, nervousness, and guilt and reported that he had difficulty with sleeping.  He was noted to experience intrusive memories, flashbacks, and nightmares, as well as avoidance and hypervigilance.  The examiner found the Veteran to display a depressed mood and disturbances of motivation and mood, as well as anxiety and chronic sleep impairment.  The examiner found the Veteran to display symptoms causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Report of the Veteran's ongoing treatment with VA providers reflects that he has been seen by mental health treatment providers on a regular basis since at least 2005.  Record of the Veteran's treatment in 2005 reflects his complaints of poor sleep, nightmares, and flashbacks, as well as avoidance of talking about his wartime experiences.  He stated that he did not mind socializing but preferred spending time with other veterans.  He noted that his temper could be "a little bit of a problem."  At that time his GAF score was 50.  Records from his ongoing treatment in 2006 through 2008 reflects similar findings; in September 2006 he reported nightmares twice per week that kept him from sleeping.  At that time, his GAF score was 49.  In September 2007, the Veteran continued to complain of flashbacks and nightmares and stated that he had poor concentration and difficulty with anger outbursts and irritability.  His affect at the time was irritable, and his GAF score at that time was 50.  Similarly, in February 2008 the Veteran was noted to have a depressed mood and occasional problems at work, as well as continuing flashbacks and nightmares.  He was noted to display mild anxiety; his GAF score at that visit was 50.  

Later VAMC treatment records from 2012 and 2013 document the Veteran's complaints of ongoing anxiety and depression, as well as feelings of anger and guilt.  In treatment visits in October and November 2012, the Veteran complained of having problems with his temper and feelings of anxiety.  He was assigned a GAF score of 55 at the October 2012 treatment visit and was noted in November 2012 to display an irritable mood with restricted affect.  Later treatment visits in 2013 reflect the Veteran's ongoing complaints of anger, anxiety, and depression.  At a January 2013 treatment visit, the Veteran complained of ongoing nightmares as well as feelings of avoidance, detachment, and isolation from others.  His GAF score at that time was 49.  Similar symptoms were addressed in later 2013 visits; in particular, the Veteran was noted to be depressed and to display anxiety and guilt.  A GAF score of 49 has continued to be assigned throughout the Veteran's 2013 treatment visits.

Upon review of the evidence of record, the Board finds that an initial rating in excess of 30 percent-to 50 percent-for the Veteran's service-connected PTSD is warranted.  This is so because the evidence from the VA examination and the Veteran's VAMC treatment reflects that his acquired psychiatric disability more nearly approximates a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to flattened affect, disturbances of motivation and mood, nightmares, irritability, isolation, and difficulty in establishing and maintaining effective relationships that approximate occupational and social impairment with reduced reliability and productivity.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the records of the Veteran's ongoing VA psychiatric treatment, which reflect that the Veteran experiences symptoms of isolation, decreased interest and concentration, and anxiety, as well as nightmares, flattened affect, irritability, and ongoing problems with anger.  These findings have been echoed by the Veteran's VA examiners, who have noted in the December 2005, April 2008, and July 2013 examinations that the Veteran experienced intractable nightmares, hypervigilance, and decreased sleep and concentration, as well as a constricted affect and depressed mood.  He has also been noted to have friends and a good relationship with his family, although he has reported on multiple occasions that he does not often enjoy socializing outside the home.  The Board finds that these symptoms more closely approximate occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating for the entirety of the appellate period.

Hence, in light of the findings of the Veteran's VA treatment providers and VA examiners, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected PTSD more nearly approximates a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to restricted affect, anxiety and depression, nightmares, isolation, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  See Mauerhan, 16 Vet. App. 436.  In so concluding, the Board finds particularly persuasive the Veteran's ongoing depression and difficulty with concentration, as well as nightmares, irritability, isolation, and guilt feelings as recorded by his treating VAMC psychiatrists and VA examiners. 

Nevertheless, the Board does not find that a rating greater than 50 percent for PTSD is warranted.  Here, the medical evidence does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  To the contrary, none of these symptoms has been noted at any time during the appellate period.

The Board has also has considered but does not find that the Veteran's PTSD causes total social and occupational impairment; thus it does not more nearly approximate a 100 percent disability rating under 38 C.F.R. § 4.130.  In that connection, the Board acknowledges that the Veteran has occasionally reported fleeting thoughts of death, in the sense that he has stated he has occasionally thought that the soldiers who died in Vietnam were "better off" not having to live with memories and guilt.  However, the Board finds that these symptoms are no more than fleeting and are not chronic in nature; in so finding, the Board looks to the Veteran's consistent denials of suicidal and homicidal ideation to each of his VA examiners as well as his VAMC treatment providers from 2005 to 2013.  

In its analysis, the Board has considered the GAF scores assigned to the Veteran.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF scores of 57, assigned at the December 2005 VA examination, and of 58, assigned at his April 2008 and July 2013 VA examinations, more closely coincide with his stated psychiatric symptoms and with the rating of 50 percent assigned herein under the General Rating Formula For Mental Disorders.  These GAF scores are more consistent with the Veteran's stated symptomatology and identified symptoms than the GAF scores of 49 and 50 assigned by his VA treatment providers.  The DSM-IV identifies scores in the ranges of 51-60 as "moderate symptoms," which include flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, manifested in such ways as having few friends or conflicts with peers or co-workers.  Scores in the range of 41-50 are identified as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  

The Board notes here that, although he has occasionally been noted to report thoughts of death, there has been no evidence of consistent suicidal ideation; to the contrary, on multiple occasions at both VA examinations and at his ongoing treatment visits with VA treatment providers, the Veteran has explicitly denied experiencing any suicidal or homicidal ideation.  In addition, the Veteran has not at any time displayed severe obsessional rituals, nor has he been noted to engage in activities such as shoplifting.  Further, although the Veteran has been noted to spend a great deal of time alone, he has had some degree of success maintaining social relationships, as evidenced by his good relationship with his wife and family, as noted above.  In addition, the Veteran has reported on multiple occasions that he has friends with whom he socializes by playing golf.  In this case, the Board reiterates that the Veteran's assigned GAF score is not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology during the appellate period, as discussed above, is appropriately compensated by the 50 percent rating awarded herein.

The Board has taken into consideration the frequency, severity, and duration of the Veteran's symptoms of PTSD.  In this case, the Board finds that, for the entirety of the appellate period, the Veteran's reported symptoms are most akin to the criteria for the 50 percent rating.  The Board notes that in accordance with Fenderson, supra, staged ratings have been considered, but because there is no indication the Veteran's disability was more disabling than warranted by the 50 rating assigned herein at any point during the claim period, a staged rating is not warranted.  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the Veteran's service-connected PTSD warrants an initial disability rating of 50 percent.   38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  This is so for the entirety of the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than awarded by this decision, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability rating of 50 percent is granted for PTSD.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a skin disorder other than tinea versicolor, to include chloracne, including as due to herbicide exposure.  

Regarding his service connection claim, the Veteran has contended that he has a current skin disorder that began while he was on active duty and has continued to the present.  In particular, the Veteran stated that he believes he developed chloracne, or another skin disorder, as a result of his in-service exposure to herbicides.  The RO denied the Veteran's claim on the basis that the medical evidence of record did not show that he had chloracne that manifested to a degree of at least 10 percent within one year of his in-service exposure, as required by 38 C.F.R. §§ 3.307 and 3.309.

Relevant medical evidence consists of the Veteran's service treatment records, as well as his post-service treatment at VA facilities.  The Veteran's service records reflect that he responded "Yes" when asked at his April 1967 entrance report of medical history if he experienced any skin problems.  At that time, an "occasional skin rash" was noted, but no abnormalities of the skin were noted at the entrance medical examination, and no diagnosis of any skin disorder was made.  During service he was treated on multiple occasions in 1970 for complaints of a skin rash, which was diagnosed in July 1970 as tinea versicolor.  At his separation medical examination, conducted in August 1970, he was again diagnosed with tinea versicolor; no other skin disorder was noted.

Post-service VA treatment records indicate that the Veteran was seen in February 1972 for what presented as a "papule vesicle eruption" and was diagnosed at the time as dyshidrosis.  He was treated on multiple occasions from 1972 to 1985 for complaints of skin lesions and rash on his hands, which was variously diagnosed as dermatitis, "nonspecific dermitis" and "vesicular dermatitis with tinea versicolor."  At a November 2004 treatment visit, the Veteran was noted to have an "eczema type rash" on his right hand, but no diagnosis was assigned at that time.  At a May 2006 dermatology consult, the Veteran's VA dermatologist stated that the Veteran had "clear cut centro-facial chloracne likely secondary to dioxin exposure."  However, no rationale was given for that finding, and the diagnosis was made prior to the filing of the instant claim.  Subsequently, the diagnosis of chloracne was carried over during treatment visits in December 2006 and September 2007, at which time he was noted to have "skin lesions/chloracne."  At a February 2009 treatment visit, the Veteran complained of skin problems but was diagnosed only with "dry skin."  He had a second dermatology consult in August 2012, at which time the dermatologist found the Veteran to have a "history of chloracne in the past"; at that time, the dermatologist assigned a differential diagnosis of chloracne, seborrheic dermatitis, and "intermittent hand eczema [that] includes irritant versus dishydrotic."

The Veteran underwent VA examination in December 2005.  At that time, the examiner acknowledged the Veteran's in-service diagnosis of tinea versicolor, for which he is separately service connected.  The Veteran complained of experiencing itching, rash, and blisters on his fingers and hands that began shortly after he left service.  He stated that the condition was more or less constant but worsened and improved periodically.  The examiner's impression was "service-connected glandular condition, dyshidrosis."  No etiological opinion was provided, nor did the examiner discuss the multiple diagnoses of various skin disorders with which the Veteran has been diagnosed since service.

Once VA undertakes to provide an examination or obtain an opinion when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

In this case, it does not appear that the December 2005 VA examiner conducted a thorough evaluation of the Veteran's current claimed skin disorder, in that no etiology of any skin disorder was provided in the report of that examination.  Further, the VA examiner did not have the benefit of the statement of the VA dermatologist in May 2006 that the Veteran experiences chloracne related to his in-service herbicide exposure.  Thus, the VA examination obtained to date is inadequate.  See 38 C.F.R. § 4.2 (2013) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that additional medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a skin disorder other than tinea versicolor, to include chloracne, including as due to herbicide exposure.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a clear diagnosis for each skin disability, other than tinea versicolor, that the Veteran currently experiences.  For each such diagnosed disorder, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to his time on active duty, to include in particular his conceded exposure to herbicides.  The Veteran's contentions concerning continuity of symptomatology, as well as the May 2006 statement from the VA dermatologist noted above, must be discussed in the context of any negative opinion.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for examination with a qualified VA dermatologist.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The VA examination is necessary to determine the diagnosis and etiology of any current skin disorder, other than tinea versicolor, that is shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a clear diagnosis of any skin disability currently present.  The examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any currently diagnosed skin disorder other than tinea versicolor is directly traceable to his period of military service, including in particular to his in-service exposure to herbicides.  All necessary tests must be included and the results discussed in the examination report.  The Veteran's contentions that his skin problems first manifested in service and his multiple diagnoses of various skin disorders in the years since service, as well as the VA dermatologist's May 2006 finding, must be discussed in the context of any negative opinion.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s), and a complete rationale must be given for all opinions and conclusions expressed.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


